Exhibit 99.3 ENTRAVISION COMMUNICATIONS CORPORATION TO EXPAND DIGITAL MARKETING CAPABILITIES WITH ACQUISITION OF HEADWAY Leading Digital Mobile, Programmatic, Data and Performance Marketing Platform Targets the U.S. Hispanic and Latin American Market Leverages Entravision’s U.S. Hispanic reach, sales organization and existing #1 Hispanic Digital Audience Platform, Pulpo SANTA MONICA, CA - March 2, 2017 – Entravision Communications Corporation (NYSE: EVC), a diversified media company serving Latino audiences and communities across acculturation levels, today announced that it has entered into a definitive agreement to acquire the business of Headway (www.headwaydigital.com), a leading provider of mobile, programmatic, data and performance digital marketing solutions primarily in the U.S., Mexico and Latin America.
